Exhibit 10.3(e)

 



 

Schedule of Post-First Amendment Additional Warrants Issued

 

Through August 9, 2013, warrants in the form filed as Exhibit 10.3(a) to this
Quarterly Report on Form 10-Q of KiOR, Inc. were issued pursuant to Amendment
No. 1 to the Loan and Security Agreement dated as of March 18, 2013 among the
Company, KiOR Columbus LLC, 1538731 Alberta Ltd., 1538716 Alberta Ltd. and KFT
Trust, Vinod Khosla, Trustee as follows:

 

                     

Date Issued 

  

Warrantholder 

  

Numbers of Underlying Shares 

 

  

Exercise Price 

 

March 18, 2013

  

1538731 Alberta Ltd.

  

 

114,551

  

  

$

5.71

  

 

  

1538716 Alberta Ltd.

  

 

204,533

  

  

$

5.71

  

 

  

KFT Trust, Vinod Khosla, Trustee

  

 

159,542

  

  

$

5.71

  

April 24, 2013

  

KFT Trust, Vinod Khosla, Trustee

  

 

71,569

  

  

$

4.42

  

May 17, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

68,790

   

$

4.62

 

June 17, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

73,028

   

$

4.42

 

July 26, 2013

 

KFT Trust, Vinod Khosla, Trustee

   

62,382

   

$

5.06

 

 

 

